Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (20160172301) in view of Ohito (JP2009238872) (Prior art submitted by the applicant on 6/7/2022)
Regarding Claim 1, in Fig. 2, Iwasaki et al. discloses  semiconductor device comprising: a first semiconductor layer 66 of a first conductivity type n; a second semiconductor layer 64 of a second conductivity type p and provided at a first surface of the first semiconductor layer; a third semiconductor layer 60 of the first conductivity type and selectively provided at a surface of the second semiconductor layer; a gate electrode 74 embedded in a trench 70, via a gate insulating film 72, the trench penetrating the third semiconductor layer and the second semiconductor layer, and reaching the first semiconductor layer; a 76 film provided on the third semiconductor layer, the fim having a thickness; an interlayer insulating film 80 provided on the film; a barrier metal 28 provided on an inner surface of a contact hole 82 that is selectively opened in the film and the interlayer insulating film; a metal plug embedded 86 in the contact hole on the barrier metal; and a first electrode 56 electrically connected to the third semiconductor layer and the second semiconductor layer, via the barrier metal and the metal plug.  Iwasaki et al. fails to disclose the film to be a thermal oxide film and the thickness of the film to be less than the thickness of the gate insulating film. Iwasaki et al. fails to disclose the newly added limitation of the thermal oxide film having a thickness that is less than a thickness of the gate insulating film. However, Ohito discloses a power semiconductor device where in paragraphs of 0038 and 0042 of the machine translated copy submitted by the applicant on 6/7/2022, the thermal oxide film 25 having a thickness that is less than a thickness of the gate insulating film 8. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the thickness relationship between the thermal oxide film and gate insulating film in Iwasaki et al. as taught by Ohito in order to reduce gate voltage dependence and in order to obtain a target on resistance. 
Regarding Claim 2, in paragraph 0038 of Iwasaki et al. the interlayer insulating film 20 is any one of a high temperature oxide (HTO) film, a borophosphorsilicate glass (BPSG) film, or a stacked layer structure of the HTO film and the BPSG film.  
Regarding Claim 3, in Fig. 2 of Iwasaki a fourth semiconductor layer 68 of the second conductivity type p and provided at a second surface of the first semiconductor layer, the second surface being a surface opposite to the first surface; and a second electrode 58 electrically connected to the fourth semiconductor layer.
Regarding Claim 4, in paragraphs 0022 – 0046 and Figs. 2 and 3 of Ohito, the third semiconductor layer contains arsenic (As) as an impurity, and in paragraphs 0038 and 0042 of Ohito, the thickness of the thermal oxide film is at most 50nm.  
Regarding Claim 5, in paragraphs 0022 – 0046 and Figs. 2 and 3 of Ohito
the third semiconductor layer contains phosphorus (P), and in paragraphs 0038 and 0042 of Ohio, the thickness of the thermal oxide film is at most 120 nm.  
Regarding Claim 6, in paragraphs 0038 and 0042 of Ohito, the thickness of the thermal oxide film is in a range from 10 nm to 35 nm.  
Regarding Claim 7, in paragraphs 0038 and 0042 of Ohito, the thickness of the thermal oxide film is greater than 30 nm.  
Regarding Claim 8, in paragraphs 0038 and 0042 of Ohito, the thickness of the gate insulating film is in a range from 100 nm to 150 nm.

Non-applied but relevant arts JP2006140239 and JP4839599 (Fig. 4A) discuss the optimum/efficient screen/thermal oxide layer for ion implantation in phosphorus and arsenic implantation scenarios. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        6/10/2022